UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6027


RUSSELL LEE WATKINS,

                     Plaintiff - Appellant,

              v.

WALMART OF HOLLY SPRINGS; D. RICHARDS, Holly Springs Police
Department; S. PEARSON, Holly Springs Police Department; JOSH RANSON,
Walmart Security Guard; RICHARD SEARS, Mayor of Holly Springs,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03119-D)


Submitted: January 27, 2021                                   Decided: February 16, 2021


Before THACKER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell Lee Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Russell Lee Watkins appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B). On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Watkins’ informal brief does not challenge the bases for the district court’s

disposition, instead repeating and expanding on the claims asserted in his complaint, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2